United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Palatine, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1507
Issued: February 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 3, 2012 appellant filed a timely appeal from the June 14, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an occupational disease in the performance of duty; and (2) whether she met her
burden of proof to establish that she sustained a recurrence of disability due to a work-related
occupational disease.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 7, 1992 appellant, then a 40-year-old manual clerk, filed a traumatic injury
claim, alleging that she sustained injury to her low back, left side and stomach due to lifting
boxes at work on August 5, 1992. She stopped work on August 19, 1992. A conference call
conducted by OWCP on September 8, 1992, clarified that she believed that she sustained an
occupational disease due to engaging in repetitive work duties over a period of time prior to
August 5, 1992, including lifting boxes filled with mail and placing them into trucks or mobile
containers.
In several form reports from August and September 1992, Dr. William J. McMahon, an
attending Board-certified family practitioner, listed the date of injury as August 5, 1992 and
diagnosed the “condition due to injury” as resolving lumbar muscle strain. In an undated
disability slip, Dr. Vicki Nevins, an attending Board-certified internist, stated that appellant was
seen for back and flank pain and noted that she should be off work until September 29, 1992. In
another undated disability slip, she indicated that appellant was seen for abdominal pain and
recommended that she stay off work until October 2012. In a September 15, 1992 note, a
provider with an illegible signature stated that appellant had been seen for “muscle spasm versus
herniated disc” and noted that she could return to full duty on September 22, 1992.
In a March 5, 1993 duty status report, Dr. Abdallah Karam, an attending Board-certified
internist, indicated that appellant reported injuring herself by lifting boxes of mail on August 5,
1992 and he listed the “diagnosis due to injury” as possible lower spine arthritis. He stated that
appellant could not perform her regular work.
In a March 12, 1993 decision, OWCP denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained a work-related
occupational disease prior to August 5, 1992. It indicated that the medical evidence discussed
appellant’s back problems, but that the evidence did not provide objective findings or an opinion
on causal relationship between the observed conditions and the implicated work factors.
On April 1, 1993 Dr. Karam listed the date of injury as August 5, 1992, noted mild
degenerative changes at L5-S1 and diagnosed myofascial syndrome. Regarding the question of
whether appellant’s myofascial syndrome was caused or aggravated by an employment activity,
he stated, “Unknown. This syndrome can be very much aggravated or caused by work
conditions, but we don’t have enough evidence.” Dr. Karam indicated that he was referring
appellant for a work capacity evaluation.2
Appellant was working in a light-duty position for the employing establishment when she
stopped work on August 16, 2010.3 On June 14, 2011 she filed a notice alleging that she
sustained a recurrence of disability on August 16, 2010 causally related to an August 5, 1992

2

Appellant sustained a work-related back condition on April 18, 1997. This condition is not the subject of the
present appeal.
3

The record does not contain any medical report from the period mid 1993 to mid 2010.

2

work injury to her back. Appellant indicated that she experienced back pain when she bent over
at work.
In a June 7, 2011 report, Dr. Jacob Salomon, an attending Board-certified orthopedic
surgeon, stated that appellant was a patient at his medical clinic who had a history of chronic low
back pain which started back in 1992 and “was an accepted condition while working for the post
office.” He stated that appellant recently experienced “recurrent back pain” and on examination
had tenderness over her right and left lower back and paraspinal muscles and positive leg raising
signs consistent with sciatica and lumbar disc disease. Dr. Salomon noted that appellant’s case
was closed on March 31, 2011 and indicated that he was requesting that her case be reopened so
that he could have a chance to evaluate her and treat her for back pain. He stated that, from a
clinical standpoint, appellant had lumbosacral disc disease with bilateral sciatica. In a June 14,
2011 work restrictions form report, Dr. Salomon listed the date of injury as August 5, 1992 and
listed the “diagnosis due to injury” as carpal tunnel syndrome and another illegible condition.
In a July 14, 2011 decision, OWCP denied appellant’s claim that she sustained a
recurrence of disability on or after August 16, 2010. It stated, “As you know, your case was
formally denied by decision dated March 12, 1993. We cannot consider a recurrence on a denied
claim. Therefore, no further action will be taken concerning your claim for recurrence.” In a
February 7, 2012 letter, OWCP advised appellant that her recurrence of disability claim had been
denied in a July 14, 2011 decision.4
In a March 26, 2012 order remanding case,5 the Board set aside OWCP’s July 14, 2011
decision and remanded the case to OWCP for reconstruction and proper assemblage of the case
record to be followed by the issuance of a merit decision on appellant’s claim. The Board noted
that a number of documents dated prior to 2011 were missing from the record, including
OWCP’s March 12, 1993 decision denying appellant’s claim for a work-related occupational
disease.
On remand, OWCP added a number of documents to the record such as its March 12,
1993 decision and a number of medical reports from the early 1990s which discussed appellant’s
back problems. In an April 26, 2012 letter, it asked her to submit additional factual and medical
evidence both with regard to the originally claimed occupational disease in 1992 and the claimed
recurrence of disability in August 2010.
In a May 16, 2012 letter, appellant described her job duties since 1992 and asserted that
she sustained an occupational disease to her back due to performing her repetitive job duties in
1992. She further claimed that she sustained a recurrence of disability due to this condition on
August 16, 2010, after which she did not return to work.

4

OWCP stated, “We cannot consider a recurrence on a denied claim. Therefore, no further action will be taken
concerning your claim for recurrence and your case will remain denied. The case was never formally accepted as
being work related so it cannot be reopened.”
5

Docket No. 11-1903 (issued March 26, 2012).

3

Appellant submitted a May 4, 2012 report in which Dr. Anatoly M. Rozman, an attending
Board-certified physical medicine and rehabilitation physician, stated that she reported working
for 27 years prior to August 2010 and performing repetitive lifting, pulling, pushing and walking.
She reported that she started to experience pain in her lower back in 1992 which prompted her to
seek medical attention. Dr. Rozman stated, “[appellant] was under the care of other providers,
and I do not have any records from this time of accident.” He noted that she sought care from
Dr. Salomon beginning in May 2011. Dr. Rozman detailed the findings of his physical
examination of appellant, noting that she exhibited pain on palpation of the paraspinal muscles.
Straight leg testing was positive on the right and negative on the left and muscle strength reflexes
of the legs were preserved. Dr. Rozman did not provide any opinion on disability.
Appellant submitted clinical notes from September 15, 1992 which were completed by a
provider with an illegible signature. The notes indicated that appellant had full range of motion
of her back. In an August 10, 1992 form report, Dr. Nevins provided various work restrictions
and noted that clinical findings included left flank pain. Appellant also submitted a February 10,
1993 work capacity program report completed by a therapist and an outpatient registration form
from September 1992.
In a June 14, 2012 decision, OWCP denied appellant’s claims that she sustained an
occupational disease in 1992 or that she sustained a recurrence of disability in 2010 due to such a
condition. It stated:
“Your claim for medical treatment and compensation due to an alleged recurrence
of disability must be denied for the reason that the evidence of record fails to
establish an ongoing medical condition causally related to the work factors of
continuously lifting boxes at work while performing your work duties as a clerk
with the U.S. Postal Service on or around August 5, 1992. Your occupational
disease claim was initially denied by decision dated March 12, 1993 and remains
closed for medical and compensation benefits.”
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and specific condition for which compensation is claimed are causally
related to the employment injury.6 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. § 10.5(ee), (q); Brady L. Fowler, 44 ECAB
343, 351 (1992).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
Appellant claimed that she sustained an occupational disease due to engaging in
repetitive work duties over a period of time prior to August 5, 1992, including lifting boxes filled
with mail and placing them into trucks or mobile containers. OWCP denied appellant’s claim on
the grounds that she did not submit sufficient medical evidence in support thereof.
In several form reports from August and September 1992, Dr. McMahon, an attending
Board-certified family practitioner, listed the date of injury as August 5, 1992 and diagnosed the
“condition due to injury” as resolving lumbar muscle strain. This report does not establish that
appellant sustained an occupational disease in 1992 because it does not contain a rationalized
medical opinion on causal relationship. Dr. McMahon did not provide any discussion of the
repetitive work duties implicated by appellant as causing her condition and he did not explain
how they could have caused or contributed to the diagnosed back condition, nor did he provide
any notable findings on examination of appellant.
In a March 5, 1993 duty status report, Dr. Karam, an attending Board-certified internist,
indicated that appellant reported injuring herself by lifting boxes of mail on August 5, 1992 and
he listed the “diagnosis due to injury” as possible lower spine arthritis. On April 1, 1993
Dr. Karam listed the date of injury as August 5, 1992, noted mild degenerative changes at L5-S1
and diagnosed myofascial syndrome. Regarding the question of whether appellant’s myofascial
syndrome was caused or aggravated by an employment activity, Dr. Karam stated, “Unknown.
This syndrome can be very much aggravated or caused by work conditions, but we do n[o]t have
enough evidence.” In addition to the fact that Dr. Karam did not accurately describe the work
factors implicated by appellant, he indicated that he could not provide an opinion on whether
work factors caused or aggravated appellant’s condition in 1992.
8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

In a June 7, 2011 report, Dr. Salomon, an attending Board-certified orthopedic surgeon,
stated that appellant was a patient at his medical clinic who had a history of chronic low back
pain which started back in 1992 and “was an accepted condition while working for the post
office.” He inaccurately stated that appellant’s claim had been accepted for an 1992
occupational disease of the back and he did not provide a clear opinion that he actually believed
that appellant sustained such a condition. In a June 14, 2011 work restrictions form report,
Dr. Salomon listed the date of injury as August 5, 1992 and listed the “diagnosis due to injury”
as carpal tunnel syndrome and another illegible condition. However, he did not provide any
description of appellant’s work duties or otherwise explain how they could have caused carpal
tunnel syndrome or any other condition. In a May 4, 2012 report, Dr. Rozman, an attending
Board-certified physical medicine and rehabilitation physician, stated that appellant reported that
she started to experience pain in her lower back in 1992. He noted, “[s]he was under the care of
other providers, and I do not have any records from this time of accident.” Dr. Rozman did not
provide any opinion whether appellant sustained a work-related occupational disease in 1992.
LEGAL PRECEDENT -- ISSUE 2
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.9
ANALYSIS -- ISSUE 2
For the reasons explained above, appellant did not meet her burden of proof to establish
that she sustained an occupational disease due to engaging in repetitive work duties over a period
of time prior to August 5, 1992 (when she filed her claim), including lifting boxes filled with
mail and placing them into trucks or mobile containers. She later stopped work on August 16,
2010 and claimed that she sustained a recurrence of disability due to the occupational disease she
believed she sustained in 1992. Given the proper denial of appellant’s occupational disease
claim, there was no basis to find that she sustained a recurrence of disability on or after
August 16, 2010 due to a 1992 occupational disease as claimed. Therefore, OWCP properly
denied her claim that she sustained a recurrence of disability on or after August 16, 2010.

9

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986). 20 C.F.R. § 10.5(x)
provides, “Recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an occupational disease in the performance of duty. The Board further finds that she
did not meet burden of proof to establish that she sustained a recurrence of disability due to a
work-related occupational disease.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

